Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 16, 2018

                                      No. 04-17-00707-CR

                                     John Albert SANTOS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10728
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
         After we granted court reporter Debra A. Doolittle’s first motion for extension of time to
file the reporter’s record, the record was due to be filed with this court on March 14, 2018. See
TEX. R. APP. P. 35.3(c). On the due date, the court reporter filed a second request for an
extension of time to file the record until April 13, 2018.
       The reporter’s request is GRANTED. The reporter’s record must be filed with this court
by April 13, 2018. See id.
        If the court reporter is unable to file the completed record by April 13, 2018, any further
request for additional time to file the record must be accompanied by a signed, written status
report. The report must describe the transcript by day with the date, description, page counts,
and remarks for each day. The page counts must include the total number of pages, the number
of pages edited, proofread, and formatted into the required electronic form (including
bookmarks). The report may describe any unusual aspects of the record. The report must
describe any problems the court reporter reasonably believes may delay the completion of the
record beyond the requested date. A preferred form for the status report, with an accompanying
example, is attached to this order.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court